Per Curiam:

Mr. Boyd admitted the overpayment by the city and testified that the money on the warrant went to their credit at the bank and that they used it. Since the company got the money it is proper that th*214e company should pay it back. Besides this, however, it makes no difference whether the warrant were paid directly to the company or were paid for its benefit under the order of its endorsement. There is no distinction in this respect between the portion of the warrant which represented money due the company and the portion included by mistake. .
The tort statute of limitations has no application to the city’s cause of action.
The city had the option to°pay in money or in bonds. It chose to pay in bonds, and so this is not a case of the acceptance of a less sum of money for a greater. The «contract fixed no standard of value for the bonds and there is no presumption that they were to be taken at par or at the market price or at any other price. The parties interpreted the contract to mean that the bonds were to be taken at an agreed price. ,Some were taken .-at par and some at 101%. The receipts expressed the ¿agreed price and that is the end of the matter.
The judgment is affirmed: